DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 07 November 2022 has been entered in full.  Claims 2, 4, 10, 11, and 20 are canceled.  Claims 7-9 and 12-19 remain withdrawn from consideration.  Claims 1, 3, 5, and 21-23 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to claims 1-5 and 20-23 for informalities as set forth at p. 3 of the previous Office action (mailed 25 August 2022) is withdrawn in view of the amended and canceled claims (as per the amendment of 07 November 2022).
The objection to claims 4 and 5 under 37 CFR 1.75(c) as set forth at p. 3 of the previous Office action (mailed 25 August 2022) is withdrawn in view of the amended and canceled claims (as per the amendment of 07 November 2022).
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Tanyi et al. as set forth at p. 4 of the previous Office action (mailed 25 August 2022) is withdrawn in view of the amended claim (as per the amendment of 07 November 2022).
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Tanyi et al. in view of Chiang et al. and Czerniecki et al. as set forth at pp. 5-7 of the previous Office action (mailed 25 August 2022) is withdrawn in view of the amended and canceled claims (as per the amendment of 07 November 2022).
The rejection of claims 1, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Tanyi et al. in view of Evans et al. as set forth at pp. 7-8 of the previous Office action (mailed 25 August 2022) is withdrawn in view of the amended and canceled claims (as per the amendment of 07 November 2022).
The rejection of claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over Tanyi et al. in view of Evans et al. and further in view of Smith et al. as set forth at pp. 8-9 of the previous Office action (mailed 25 August 2022) is withdrawn in view of the amended claims (as per the amendment of 07 November 2022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czerniecki et al. (US 2017/0216421 A1; published 03 August 2017; effectively filed 22 May 2015) in view of Schwartzberg et al. (2014, Clinical Breast Cancer 14(3):161-168), Song et al. (2010, J. Translational Immunology 162:75-83), Evans et al. (2015, Cancer Immunol. Res. 3(6):689-701), and Tanyi et al. (April 2018, Sci. Transl. Med. 10 (436) eaao5931, pp.1-14).
Czerniecki et al. teach an anti-cancer combination therapy comprising (1) at least one dendritic cell pulsed with a HER2 oncodriver and (2) at least one immunoregulatory molecule inhibitor comprising an antibody or antigen-binding fragment thereof formulated for systemic administration.  For DCs pulsed with HER2 peptides, see [0128]-[0129], [0145]-[0147], Example 5.  See [0223] for combination with anti-VEGF antibody AVASTIN (a.k.a. bevacizumab), which is an immunoregulatory molecule inhibitor.  For systemic administration of the immunoregulatory molecule inhibitor, see [0205]-[0226].  For example, AVASTIN and other antibody-based therapies are routinely administered by infusion.  See Schwartzberg et al., abstract and p. 162 “Treatments.”  
Czerniecki et al. also teach that pulsed DCs are activated and produce higher levels of IL-12, which is desirable before administration. See [0153], [0168], [0237], [0243], claims 1 and 12.
Czerniecki et al. do not explicitly teach intratumoral administration of pulsed DCs.  However, they do teach injection of HER2 pulsed DCs into the breasts of patients having breast cancer who had previously undergone surgical resection (i.e., removal of breast tumor(s)).  See paragraph [0306].  Nevertheless, injection into the breast is a form of local administration near the original tumor, and where remaining tumor cells may still be present.  See [0309] for description of injection into the breast.  Also, Song et al. discuss how intratumoral administration of antigen-pulsed DCs resulted in superior tumor size reduction.  See abstract.
Czerniecki et al. also do not teach the combination therapy wherein the immunoregulatory molecule inhibitor is an antibody or antigen-binding fragment thereof that specifically binds to SEMA4D.  However, Evans et al. teach that expression of SEMA4D in the tumor microenvironment influences the infiltration and distribution of leukocytes in the tumor microenvironment and leads to unfavorable clinical outcomes.  Evans et al. further disclose that administration of an antagonistic SMAD4D antibody (mAb 67-2, which is another name for pepinemab) in combination with other anti-cancer therapies leads to an antitumor milieu within the tumor microenvironment and results in more effective tumor treatment.  See abstract, pp. 691-695.  It is noted that pepinemab comprises the sequences recited in claims 22 and 23.  
The immunoregulatory molecule inhibitor administered by Czerniecki et al. can be an anti-VEGF antibody such as AVASTIN whereas Evans et al. teach the immunoregulatory molecule inhibitor anti-SEMA4D antibody.  Note the teachings of Tanyi et al. that VEGF expression is implicated in the establishment of a vascular endothelial barrier preventing T cell homing in tumors, which creates a tumor microenvironment that is detrimental to effective therapy. Thus, administration of anti-VEGF antibody can make the tumor microenvironment more receptive to anti-tumor therapy.  Tanyi et al. further explain that other immunomodulators in the tumor microenvironment are similarly detrimental to effective tumor therapy. See Introduction.  Evans et al. teach that administration of SEMA4D antibody can make the tumor microenvironment more receptive to antitumor therapy. Thus, the prior art establishes that anti-VEGF therapy and anti-SEMA4D therapy can both cause the tumor microenvironment to be more responsive to therapy.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the anti-cancer combination therapy of HER2 oncodriver-pulsed DCs plus an immunomodulatory molecule inhibitor such as AVASTIN as taught by Czerniecki et al. by administering the DCs intratumorally and the immunomodulatory inhibitor molecule systemically with a reasonable expectation of success in view of the teachings of Schwartzberg et al. and Song et al., who teach these administration routes and their benefits.  It would have been further obvious to one of ordinary skill in the art at the time the application was field to substitute or add anti-SEMA4D antibody to the combination therapy of Czerniecki et al. with a reasonable expectation of success in view of the teachings of Evans et al. that the anti-SMAD4 antibody is beneficial in a combination therapy approach in that the anti-SMAD4D antibody makes the tumor microenvironment more receptive to anti-tumor therapy, much like the anti-VEGF antibody of Czerniecki et al..
Combining the teachings of the prior art references involves combining prior art elements according to known methods to yield predictable results.  As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 



Applicant’s Arguments
	Applicant’s arguments at pp. 6-10 of the response (received 07 November 2022) are noted.  However, the arguments are directed to the previous combination of prior art references.  The arguments are moot in view of the withdrawal of the previous rejections under 35 U.S.C. 102 and 103, and the new art rejection under 35 U.S.C. 103 above. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
https://web.expasy.org/abcd/ABCD_AL348; accessed 07 December 2022.  This web page evidences that the anti-SEMA4D antibody “pepinemab” is also known as mAb 67-2.  Note the PMIB link.
Fisher et al., 2016, mABs 8:1, pp. 150-162.  This is the publication appearing in the PMIB link of the web page above, evidencing that pepinemab is also known as clone mAb 67-2.  
De la Cruz et al., 2016, Immunotherapy 8(10):1219-1232.  This publication reviews HER2-pulsed DC therapy, and mentions combination therapies.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
07 December 2022